



2016
RESTRICTED SURPLUS UNIT AGREEMENT


This Restricted SURPLUS Unit Agreement (the “Agreement”), dated as of ________,
2016 (the “Grant Date”), by and between FBL Financial Group, Inc., an Iowa
corporation (the “Company”) and ___________ (the “Participant”) is entered into
as follows:


WHEREAS, the Company has established the FBL Financial Group, Inc. Cash-Based
Restricted Surplus Unit Plan (the “Plan”);


WHEREAS, pursuant to the Plan, the Stock Subcommittee of the Management
Development and Compensation Committee of the Board of Directors of the Company
(the “Subcommittee”), has the authority to award restricted surplus units
(“Units”) to certain Participants of the Company;


WHEREAS, the Subcommittee has determined that the Participant should be awarded
Units;


NOW, THEREFORE, the Company and the Participant agree as follows:


1.Grant of Units. Subject to the terms and conditions of this Agreement and the
Plan, the Company hereby credits to a separate account maintained on the books
of the Company (the “Participant Account”), ____ Units. On any Vesting Date (as
hereinafter defined), the value of each vested Unit shall be calculated as
follows (the “Value”):

Value = Notional Value (1 + y/100)z 
Where:
“Notional Value” = $100;
“y” = average annual percentage change in surplus of Farm Bureau Property &
Casualty Insurance Company as of December 31 for the three calendar years
preceding the first Vesting Date following the Grant Date; and
“z” = the whole number between one and five, inclusive, that equals the number
of Vesting Dates that have occurred since the Grant Date, including the Vesting
Date on which the Value is being calculated.
The calculation in the annual change of surplus for Farm Bureau Property &
Casualty Insurance Company (“FBP&C”) shall, to the extent practical, disregard
changes to the statutory accounting standards applicable to FBP&C since the
Grant Date for any years the value of the Grant(s) is materially affected by
such changes. The Subcommittee shall retain sole discretion in determining
whether statutory accounting changes shall be disregarded for any Grant on a
Vesting Date, unless such Grant contains performance requirements pursuant to
IRS Code §162(m), in which case the statutory accounting changes shall be
disregarded.
2.Vesting Schedule.
  
2.1    Generally. The interest of the Participant in the Units shall vest upon
the satisfaction of the performance goals (the “Performance Goals”) and the
period of service (the “Service Goals”) as set forth on Exhibit 2 attached to
this Agreement, and incorporated herein by this reference.







--------------------------------------------------------------------------------





2.2    Accelerated Vesting. If Participant’s employment with the Company is
terminated before the Vesting Date (as described in Exhibit 2) by reason of
death or Disability [as defined in Section 409A(a)(2)(C) of the Internal Revenue
Code of 1986, as amended or restated from time to time (the “Code”)], the
interests of the Participant in the Units shall vest as to a prorata portion of
the Units. The prorata portion shall be measured by months elapsed from the date
of this Agreement to the date of death or date of Disability, as compared to the
number of months from the date of this Agreement to the Vesting Date for each
20% portion of the Units. The proration provided for under this paragraph shall
only apply in the event the Performance Goals as set forth on Exhibit 2 are met.
                    
3.    Forfeiture. If the Participant’s employment with the Company is
involuntarily terminated by the Company or voluntarily terminated by the
Participant, the balance of the Units subject to this Agreement that have not
vested at the time of the Participant’s termination of employment shall be
forfeited by the Participant.
                    
4.     Form and Timing of Payment. As soon as reasonably practical after each
Vesting Date and in no case later than the end of the Participant’s tax year in
which such Vesting Date occurred, the Company shall pay cash or cash equivalents
to the Participant in an amount equal to the Value of the Participant’s Units
that vested on such Vesting Date; provided, however the Company may further
defer a payment to the extent allowed under Section 1.409A-2(b)(7) of the
Treasury Regulations; and the Company may accelerate a payment to the extent
allowed under Section 1.409A-3(j)(4) of the Treasury Regulations.


5.    Taxes. The Participant shall be liable for any and all taxes, including
withholding taxes, arising out of this grant of Units, the vesting or payment
thereof. The Participant acknowledges that the Company may have the obligation
to withhold taxes from the amounts paid to the Participant hereunder or
otherwise and agrees that the Company may do so as it, in its sole discretion,
determines is necessary to comply with its tax withholding obligations.






6.    Statutory Compliance.


6.1    Section 409A. This Agreement and the Plan shall, to the extent possible,
be interpreted and operated in a manner to avoid the application of Section
409A(a)(1) of the Code. Notwithstanding anything in this Agreement or the Plan
to the contrary, the Subcommittee shall be authorized to take any unilateral
action, including the amendment of this Agreement and the Plan, that it deems
necessary or desirable to avoid the application of or noncompliance with Section
409A of the Code; provided, however, that neither the Company, the Subcommittee
or any other officer, employee or agent shall have any liability to a
Participant with respect to any amount paid or payable by the Participant by
reason of the application or violation of Section 409A of the Code.


6.2    Section 162(m). The terms of this Agreement and the Plan shall, to the
extent possible, be interpreted and operated in a manner that results in the
amounts paid hereunder to be designated as “Performance Based Compensation”
under Section 162(m)(4)(C) of the Code and the Treasury Regulations promulgated
thereunder (“Performance Based Compensation”). Without limiting the foregoing,
no amount shall be paid hereunder unless and until: (i) the Performance Goals
have been determined by the Subcommittee in accordance with Section
162(m)(4)(C)(i) of the Code, (ii) the material terms of the Performance Goals
have been approved by the Company’s shareholders in accordance with Section
162(m)(4)(C)(ii) of the Code, and (iii) except as may otherwise be allowed by
Section 2.2, the Subcommittee has, in fact, certified the Performance Goals have
been satisfied in accordance with Section 162(m)(4)(C)(iii). Any discretion that
the Subcommittee has that is inconsistent with the foregoing shall be null and
void. Notwithstanding anything





--------------------------------------------------------------------------------





in this Agreement or the plan to the contrary, the Subcommittee shall be
authorized to take any unilateral action, including the amendment of this
Agreement and the Plan, that it reasonably deems necessary or desirable to cause
any amount payable hereunder to qualify as Performance Based Compensation.


7.    Miscellaneous.


7.1    Restrictions on Transfer. The Units granted hereunder may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated.
7.2    Unfunded, Unsecured Promise. All amounts credited to the Participant’s
Account under this Agreement shall for all purposes be a part of the general
assets of the Company. The Participant’s interest in his or her Participant
Account shall only be that of a general, unsecured creditor of the Company.
7.3    Change in Capitalization. The Participant acknowledges that the
Subcommittee may in accordance with the Plan, make certain adjustments to the
Participant’s rights hereunder in connection with a Change of Capitalization, as
that term is defined in the Plan.
7.4    No Employment Rights. The Participant acknowledges and agrees that
nothing contained in this Agreement or the Plan shall be construed or deemed
under any circumstance to bind the Company to employ the Participant for any
particular period of time.
7.5    Clawback. The Participant acknowledges receipt of a copy of the Company’s
Impact of Restatement of Financial Statements Upon Awards Policy (the “Clawback
Policy”) adopted by the Management Development and Compensation Committee,
attached as Exhibit 1 hereto, and agrees that his/her rights hereunder are
subject to the terms and conditions of the Clawback Policy, including future
amendments thereto.
7.6    Further Actions. The Participant and the Company each agree to execute
such further instruments and to take such action as may reasonably be necessary
to carry out intent of this Agreement.
7.7    Plan. The Company’s grant of Units pursuant to this Agreement is subject
to the terms and conditions of the Plan. The Participant acknowledges receipt
and review of the Plan.
7.8    Merger. This Agreement constitutes the final agreement between the
Participant and the Company with respect to the subject matter hereof. No other
agreements, representations or understandings, whether oral or written, and
whether express or implied, which are not set forth in this Agreement or the
Plan have been made or entered into by either party with respect to the subject
matter herein.
    7.9    Amendments. Except as otherwise provided herein or in the Plan, this
Agreement may be amended only by a written agreement that identifies itself as
an amendment to this Agreement and that is signed by the Participant and the
Company.
7.10    Waiver. Except as otherwise provided herein or in the Plan, this
Agreement may only be waived by a writing that is signed by the Participant and
the Company. A waiver made in accordance with this Section is effective only in
that instance and only for the specific purpose stated in such written waiver.
7.11    Choice of Law and Venue. This Agreement, and the application or
interpretation hereof, shall be governed exclusively by its terms and by the
laws of the State of Iowa, without regard to its choice of law provisions. This
Agreement shall be enforced in any federal or state court sitting in Polk
County, Iowa and each party to this Agreement hereby consents to the
jurisdiction and venue of such court and waives





--------------------------------------------------------------------------------





any and all arguments that it may have relating to such matters. If any party
commences any action arising directly or indirectly from this Agreement in
another jurisdiction or venue, the other party to this Agreement may transfer
the case to the above-described jurisdiction and venue or, if such transfer
cannot be accomplished, to have such case dismissed without prejudice.


IN WITNESS WHEREOF, the Company and the Participant have executed this
Agreement, which shall be effective as of the Grant Date.




FBL FINANCIAL GROUP, INC.




By:
Its:
 
Participant:




By:










--------------------------------------------------------------------------------





EXHIBIT 1


CLAWBACK POLICY


Policy: Impact of Restatement of Financial Statements Upon Awards.


If any of the financial statements of FBL Financial Group, Inc. (the “Company”)
or Farm Bureau Property & Casualty Insurance Company (“FBPCIC”) are restated
because of errors, omissions or fraud, the Committee may (in its sole
discretion, but acting in good faith) direct that the Company recover all or a
portion of awards of bonuses, and grants of options, restricted stock,
restricted stock units and restricted surplus units (together, “awards”) with
respect to any fiscal year of the Company or FBPCIC the financial results of
which are negatively affected by such restatement. Recoveries may be made from
all officers in the Section 16 reporting group regardless of fault, and from any
other persons whom the Committee believes were involved in misconduct causing
the required restatement (together, “Participants”). Misconduct involves more
than mere negligent job performance. The amount to be recovered from the
Participant shall be the amount by which awards exceeded the amount that would
have been payable to the Participant had the awards been determined based on the
restatement, or any greater or lesser amount (including, but not limited to, the
entire award) that the Committee shall determine. The Committee shall determine
whether the Company shall effect any such recovery (i) by seeking repayment from
the Participant, (ii) by reducing (subject to applicable law and the terms and
conditions of the applicable plan, program or arrangement) the amount that would
otherwise be payable to the Participant under any compensatory plan, program or
arrangement maintained by the Company or any of its affiliates, (iii) by
withholding payment of future increases in compensation (including the payment
of any discretionary bonus amount) or grants of compensatory awards that would
otherwise have been made in accordance with the Company’s otherwise applicable
compensation practices, or (iv) by any combination of the foregoing. Provisions
reflecting this policy shall be placed in all award grant instruments delivered
to Participants.







--------------------------------------------------------------------------------





EXHIBIT 2 TO 2016 RESTRICTED SURPLUS UNIT AGREEMENT BETWEEN FBL FINANCIAL GROUP,
INC. AND PARTICIPANT
Restricted Surplus Units. Participant hereby accepts the award of Restricted
Surplus Units when issued and agrees with respect thereto that the award will
vest only to the extent of the Units earned by meeting Performance Goals, and
then only to the extent Service Goals are satisfied, as follows:


A.    PERFORMANCE GOALS.


(i)    Certification Date:


The “Certification Date” of the Units is the date the Subcommittee certifies the
extent to which the performance goals after one year of performance have been
attained, which certification shall be no later than March 1, 2017.


(ii)    Restricted Surplus Unit Direct Written Premium (RSUDWP):


RSUDWP means the Farm Bureau Property & Casualty Companies fire and casualty
direct written premium (excluding MPCI and Crop Hail) for the year ended
December 31, 2016.


(iii)    Performance Goals:


Performance parameters of the Restricted Surplus Unit award are:


RSUDWP goal:    $ 1,017,486,750


(iv)    Percentage of Number of Restricted Surplus Units Available to Vest
Pursuant to     RSUDWP Goals:


If RSUDWP equals or exceeds the RSUDWP goal:            100%


If RSUDWP is less than the RSUDWP goal:                 0%


B.    SERVICE GOALS


(i)    Each date on which one or more of the Participant’s Units vests shall be
deemed a     “Vesting Date”.


(ii)
The Units certified as earned pursuant to the Performance Goals shall vest,
subject to Section 2.2 of the Agreement, in an amount equal to 20% of the Units
earned, on the close of business on February 1 of the year after the Grant Date,
and on February 1 of each subsequent year for four years thereafter (“Vesting
Date”), subject to Participant continuing employment with the Company through
each such date (“Service Goal”). To the extent certification of attainment of
the Performance Goals is not accomplished by the first Vesting Date, the vesting
of the first 20% of the Units shall be delayed until after the certification
date for that year only.






